Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (amendment, arguments) is acknowledged.  
Previously noted:  Following the final Office action, at which time prosecution on the merits closed, a double patenting rejection was still outstanding.  Thereafter, applicant then filed an after-final response with a terminal disclaimer over U.S. Patent No. 9,992,560, which was approved, overcoming the obvious double patenting rejection.  Notwithstanding that species previously unsearched and withdrawn remained at the time of the final Office action was mailed - which closed prosecution on the merits - leaving further search and/or consideration outstanding, the Office has elected to reopen prosecution on the merits.  The present Office action is sent non-final.
Restriction/Election, Maintained
Applicant’s election without traverse of Group I, claims 1-9, and Compound 5 in Table 5 as the species peptide, in the reply filed on 5/12/14 is acknowledged:

    PNG
    media_image1.png
    207
    709
    media_image1.png
    Greyscale

Allowable Subject Matter - Maintained
As the elected species of Compound 5 was not found reasonably taught or suggested by the prior art of record, the Examiner has moved on to the next species for which the prior art uncovered thereto is cited below over the claimed genus/subgenus, as carried out in the parent SN13828877 (now U.S. Patent No. 9492560) and mirrored largely below (same compound claimed here still).
Claims 1 and 9 are examined as drawn to the next species.
Claims 2-8 and 10-15 are withdrawn as not be directed to the next species for which art was uncovered or the elected group.

RELEVANT STATUTORY AND/OR CASE-LAW BASED REJECTIONS

Claim Rejections - 35 USC § 112 2nd - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 9 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements and for omitting essential elements, such omission amounting to a gap between the elements.such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  position Q may be “V+O-” where V is any metal ion.  It is unclear as claimed where the oxygen is to be bound to the metal ion or something else.  The specification description was not found to clarify the metes and bounds on the structural cooperation of these elements.  Therefore, a reasonable search and analysis of the prior art on this element could not be established.
Response to Amendments and Arguments
	Applicant’s amendments and arguments are acknowledged.  However, the amendment is not found legible such that lines remain that do not appear intended.  A supplemental filing for clarity is requested.
Prior Art Made of Record But No Longer Relied Upon
	Minko (U.S. Patent No. 8124051; see claims 10, 11, and 15; as well as Section “Other Publications” at outset) fills this gap by teaching polymer prodrugs employing HPMA comprising emetine or other anti-cancer agents (as also reflected in the instant specification para [0005] regarding the state of the art).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654